 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLinn Gear Company and International Association ofMachinists and Aerospace Workers, District LodgeNo. 163. AF,-CIO. Case 36 CA 3177May 15. 1978DECISION AND ORDERBY CHIIAIRMAN F\NNIN(; ANI) MLNBIlt RS JI NKINSAND MURI)IPMUpon a charge filed on October 12. 1977. by In-ternational Association of Machinists and AerospaceWorkers, District Lodge No. 163, AFI. CIO, hereincalled the Union, and duly served on linn GearCompany, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 19, issued a conm-plaint and notice of hearing on December 12, 1977.against Respondent. alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing he-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 24, 1977, fol-lowing a Board election in Case 36-RC 3838. theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about July 25, 1977, and at all times there-after, Respondent has refused and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnFebruary 14, 1978, Respondent filed its secondamended answer to the complaint admitting in part,and denying in part, the allegations in the complaint.On February 3, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently. on March 6,1978, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryI Official notice is taken of the record in the representation proceeding.Case 36 RC 3838. as the term "record" is defined in Secs. 1(2.68 and102.69(g)of the Board's Rulesand Regulations, Series 8.,asamended See l.1''Electrosvsrems, Inrc. 166 NL.RB 938 (1967), enfd. 388 F.2d 683 (C'.A. 4.1968). Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415 1 .2d 26(C.A. 5, 1969); Interntpe Co. v. Penello, 269 F.Supp. 573 ( C.Va.. 1967):Foilett Corp., 164 NLRB 378 (1967), enfd 397 F.2d 91 (('.A 7, 1968). Sec9(d) of the NL.RA, as amended.Judgment should not be granted. Respondent there-after filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its second amended answer to the complaint.Respondent admits that the Union requested certaininformation preparatory to bargaining, but deniesthat it refused the requests. However, attached to theGeneral Counsel's motion is a letter dated July 25.1977, in which Respondent refused to provide theinformation, or to recognize or bargain with theUnion. Neither this letter, nor its import, are contro-verted by Respondent in its response to the NoticeTo Show Cause. Accordingly, we shall deem the alle-gations that Respondent refused to provide informa-tion, or to recognize or bargain with the Union, to betrue and Respondent's denials thereof are stricken.2Respondent also contends that the Union was im-properly certified because the Regional Directorshould not have sustained a challenge to the ballot ofBrian Hartl. The record indicates that an agreement-for-consent election was conducted on April 21.1977. The tally of ballots showed 54 votes cast for thePetitioner and 45 against: there were 9 challengedballots, a sufficient number to affect the results. OnMay 24, 1977, the Regional Director for Region 19issued a Report on Challenged Ballot and Certifica-tion of Representative. In his report the Regional Di-rector found that Hartl did not share a community ofinterest with the other employees and sustained thechallenge to his ballot. Hartl, a full-time employee,lives at home and is a son of the president of theRespondent. His father is also the majority stock-holder of Respondent's controlling company.Respondent took exception to this finding. TheBoard's Associate Executive Secretary informed theRespondent, by letter dated June 14. 1977, that, pur-suant to the Board's Rules and Regulations in anagreement for consent election, the Respondent hadagreed that the Regional Director's determinationwould be final and the Board would not entertain anappeal.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-S, h,, art Brolhern, l Inc. ind Dilrlrrr Re, ords, Ii.. 194 NLRB 1 50 ( 971);lih 1I(,1 Department SIorrl% ('ornpanm, 186 NL RB 86 (1970).236 NLRB No. 1364 LINN GEAR COMPANYgate issues which were or could have been litigated ina prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is an Oregon corporation with an of-fice and place of business located in Lebanon, Ore-gon. It is engaged in the business of manufacturingsprockets and gears. During the past 12 months, arepresentative period, Respondent has sold andshipped from its Lebanon plant finished productsvalued in excess of $50,000 to points outside the Stateof Oregon.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein. an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. and thatit will effectuate the policies of the Act to assert juris-diction herein.It. THE LABOR ORGANIZATION INVOLtVEDInternational Association of Machinists andAerospace Workers, District Lodge No. 163, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.111. THE UNFAIR L.ABOR PRAC(I( LtSA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All employees of Respondent employed at3See Piisburgh Plate Glass (o v. V .R B., 313 U.S. 146. 162 (1941):Rules and Regulations of the Board. Sees 102 67(f) and 102.69tc)100 North Eight Street, Lebanon, Oregon, ex-cluding office clerical employees, salesmen, pro-fessional employees, guards and supervisors asdefined in the Act.2. The certificationOn April 21, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 19 designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on May 24. 1977, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about July 5, 1977, and at alltimes thereafter, the Union has requested that Re-spondent provide information preparatory to collec-tive bargaining with it as the exclusive collective-bar-gaining representative of all the employees in theunit. Commencing on or about July 25, 1977, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in thatunit.Accordingly, we find that Respondent has, sinceJuly 25, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IVIlI 1111 ( I:IF(I rilt LNAIR .ABOR PRA(TI(CES IPON( (OMIMER( 'The activities of Linn Gear Companv set forth insection III, above, occurring in connection with itsoperations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V TIEi REMEDYI>Having found that Respondent has engaged inand is engaging in unfair labor practices within the65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Linn Gear Company is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. International Association of Machinists andAerospace Workers, District Lodge No. 163, AFLCIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All employees of Respondent employed at 100North Eighth Street, Lebanon, Oregon, excluding of-fice clerical employees, salesmen, professional em-ployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4. Since May 24, 1977, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about July 25, 1977, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced. and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Linn Gear Company, Lebanon, Oregon, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Associa-tion of Machinists and Aerospace Workers, DistrictLodge No. 163, AFL-CIO, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All employees of Respondent employed at100 North Eighth Street, Lebanon, Oregon, ex-cluding office clerical employees, salesmen, pro-fessional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at 100 North Eighth Street, Lebanon, Or-egon, copies of the attached notice marked "Appen-dix." 4 Copies of said notice, on forms provided bythe Regional Director for Region 19, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."66 LINN GEAR COMPANYinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPosrED BY ORDER OF' THENATIONAI. LABOR RELATIONS BOARI)An Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Association of Machinists and Aero-space Workers, District Lodge No. 163, AFLCIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.W. WIlll upon request, bargain with theabove-named Union, as the exclusive represent-ative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees of the Employer employed at100 North Eighth Street, Lebanon, Oregon,excluding office clerical employees, salesmen,professional employees, guards and supervis-ors as defined in the Act.LINN GEAR COMPANY67